Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program.
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-mattereligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subjectmatter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-20 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A computer-implemented method for generating a velocity model of a subterranean formation, the method comprising:
generating, using a source wavelet and a current velocity model, modeled seismic data of the subterranean formation;
applying a pre-condition to a seismic data residual calculated using the modeled seismic data and acquired seismic data from the subterranean formation;
generating a velocity update using the source wavelet and the pre-conditioned seismic data residual;
updating, using the velocity update, the current velocity model to generate an updated velocity model,
determining that the current velocity model satisfies a predetermined condition; and
responsively determining that the updated velocity model is the velocity model of the subterranean formation.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in the updating of a velocity model.
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
Independent claim 8 is similarly patent ineligible with the addition of an additional element of a generic processor which is not significantly more.
Independent claim 15 is similarly patent ineligible with the addition of an additional element of a generic non-transitory computer-readable medium which is not significantly more.
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
Thus claims 1, 8 and 15 are patent ineligible under 35 USC 101.
The dependent claims 2-7, 9-14 and 16-20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al., US 2019/0302293 (hereinafter Zhang).
Claim 1:
Zhang teaches a computer-implemented method for generating a velocity model of a subterranean formation, the method comprising:
generating, using a source wavelet and a current velocity model, modeled seismic data of the subterranean formation.  Zhang teaches obtaining a velocity model as part of a full waveform analysis (claim 1, [0097]) and generates modeled seismic data (Fig. 16 step 1630)
applying a pre-condition to a seismic data residual calculated using the modeled seismic data and acquired seismic data from the subterranean formation ([0092]-[0094]: RFWI Based on Wavefield Decomposition);
generating a velocity update using the source wavelet and the pre-conditioned seismic data residual; updating, using the velocity update, the current velocity model to generate an updated velocity model.  Zhang teaches [0098]: "The velocity model is then updated based on the residual dataset at Fig. 16,1650)
determining that the current velocity model satisfies a predetermined condition; and responsively determining that the updated velocity model is the velocity model of the subterranean formation.  Zhang teaches [0068] “The velocity model is updated based on a gradient calculated using the adjoint source dataset at 460. Steps 530-560 may be repeated a predetermined number of times or until a convergence criterion is met (e.g., cost function is smaller than a predetermined threshold)  Further Zhang discloses an apparatus comprising a processor and storage medium to carry out the steps of claim 1 ([0155]-[0156]).
Claims 8 and 15 are rejected similarly.

Claim 2:
Zhang teaches the computer-implemented method of claim 1, wherein the method comprises an iterative loop, wherein determining that the current velocity model satisfies the predetermined condition is during a first instance of performing the iterative loop, and wherein the method further comprises:
during a second instance of performing the iterative loop, determining that the current velocity model does not satisfy the predetermined condition; and responsively repeating the iterative loop until an occurrence of the predetermined condition or until a selected number of iterative loops is completed.  The predetermined criterion may be related to convergence of the cost function" ([0068]).
Claims 9 and 16 are rejected similarly.

Claim 4:
Zhang teaches the computer-implemented method of claim 1, wherein the pre-condition applies a double integral to the data residual.  Zhang teaches the waveform decomposition model ([0093] eqn. 9).
Claims 11 and 18 are rejected similarly.

Claim 5:
Zhang teaches the computer-implemented method of claim 1, wherein generating the velocity update using the source wavelet and the pre-conditioned seismic data residual comprises:
using the current velocity model to forward propagate the source wavelet to generate a source wavefield, using the current velocity model to backward propagate the pre-conditioned seismic data residual to generate a backward propagating wavefield of the pre-conditioned seismic data residual.  The source wavefield is generated and combined with the back propagated residual wavefield ([0091] Eqn. 8).
cross-correlating the source wavefield and the backward propagating wavefield to generate the velocity update (the cross correlation [0096]).
Claims 12 and 19 are rejected similarly.

Claim 7:
Zhang teaches the computer-implemented method of claim 1, wherein the predetermined condition is a threshold accuracy.  Zhang teaches that the update process can be repeated for a given number of times, or until a predetermined threshold is met [0068]
Claims 14 and 20 are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang. 
Claim 3:
Zhang teaches the computer-implemented method of claim 1, wherein the source wavelet is a zero-phase broadband wavelet.  Specifying the source wavelet as a zero-phase broadband wavelet is only construed as merely one of several straightforward possibilities from which the skilled person would select (e.g. Ricker wavelet), in accordance with circumstances in order to solve the problem posed.  Thus it would be obvious to try an initial source wavelet with zero phase in the development of the analysis.
Claims 10 and 17 are rejected similarly.

Regarding the Prior Art
Claims 6 and 13 contain limitations which are not anticipated or made obvious in the prior art.  The limitation of the claims “wherein generating the velocity update using the source wavelet and the pre-conditioned seismic data residual further comprises: removing a tomography part of the velocity update and preserving a reflection part of the velocity update”  The technical effect of the above limitation is that only the reflection gradient is used for the update of the velocity.  The prior art is silent concerning this feature.
Kim et al. teaches refining the velocity model [0022] however the teaching is silent concerning the details of the independent claims and further does not anticipate or make obvious the removing a tomography part of the velocity update and preserving a reflection part of the velocity update.
Sun et al., US 2018/0120464, teaches using full wave inversion as part of a velocity model [0107], however the teaching is silent concerning the details of the independent claims and further does not anticipate or make obvious the removing a tomography part of the velocity update and preserving a reflection part of the velocity update.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857